DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 6 recites "a plurality of the heat exchangers" in lines 2 and 3; however, there is insufficient antecedent basis for the limitation "the heat exchangers" in the claim.  Dependent claims 7-8 and 11-12 are rejected due to their respective dependence on claim 6.
Claims 7-8 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claims 7 and 8 recite the limitation "the heat exchanger" in lines 4 and 6, respectively; however, it is unclear as to which heat exchanger among the plurality of the heat exchangers the limitation refers.  Dependent claims 11 and 12 are rejected due to their respective dependence on claim 7.
Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 11 recites the term "the heat exchanger" in lines 4 through 6, however, it is unclear as to which heat exchanger among the plurality of the heat exchangers the limitation refers.  Similarly, claim 12 recites the term "the heat exchanger" in lines 4 and 5, however, it is unclear as to which heat exchanger among the plurality of the heat exchangers the limitation refers.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komitsu (US 2015/0068575).
	Regarding claim 1, Komitsu discloses a thermoelectric power generation system (Fig. 3) comprising a thermoelectric power generator (41 in Fig. 3) comprising a heat exchanger (37 and 40 in Fig. 3); a storage tank, wherein at least a part of the storage tank is placed in the heating flow path (40 in Fig. 3).
	With regard to the limitations "configured to perform a power generation by giving a recovery heat from a heating flow path to a thermoelectric power generator", "configured to give the recovery heat to a thermoelectric element", "configured to store a heat medium in the heat exchanger"; the limitations are directed to the manner in which the apparatus is intended to be used and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 2, Komitsu discloses all the claim limitations as set forth above.  Komitsu further discloses the storage tank, outside the heating flow path, has a heat pipe connected to the storage tank (39 in Figures 3 and 4), and the heat pipe is provided with a cooling section (39 necessarily contains a cooling section; [0099] discloses temperature control by the pressurizing/depressurizing pump 54; 54 is connected to 39 as depicted in Figures 3 and 4).
	With regard to the limitation "configured to cool the heat medium in the heat pipe", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 3, Komitsu discloses all the claim limitations as set forth above.  Komitsu further discloses the heat pipe is connected at both ends thereof to the storage tank, forming a loop circuit in a height direction (39 in Figures 3 and 4 in relation to 40; it is noted that the term "connected" does not require direct physical contact or the absence of intermediate components).
	Regarding claim 4, Komitsu discloses all the claim limitations as set forth above. Komitsu further discloses the cooling section has a cooling water flow path pipe ([0099] L4), and a pressure sensor ([0127] discloses a sensor which provides feedback to control the pressure in the storage tank).
	With regard to the limitations "configured to circulate cooling water used for cooling the heat medium", "configured to detect a pressure in the storage tank", and "flowrate of the cooling water flowing in the cooling water flow path pipe is adjustable based on a detection signal of the pressure sensor"; the limitations are directed to the manner in which the apparatus is intended to be used and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 5, Komitsu discloses all the claim limitations as set forth above.  Komitsu further discloses the heat pipe is provided with a control valve (55 in Figures 3 and 4).
	With regard to the limitation "that is configured to control opening and closing or an opening degree, and movement of the heat medium between the heat pipe and the storage tank is controllable by the control valve", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 6, Komitsu discloses all the claim limitations as set forth above.  Komitsu further discloses the storage tank is connected to a plurality of the heat exchangers (40 in relation to 37 and 40b in Fig. 3; it is noted that the term "connected" does not require direct physical contact or the absence of intermediate components), and circulation paths of the heat medium in the plurality of heat exchangers are communicated by a communicating pipe (39a and 52 in Fig. 3).
	Regarding claim 7, Komitsu discloses all the claim limitations as set forth above.  Komitsu further discloses the plurality of heat exchangers are placed in the heating flow path (37, 40 and 40b in Fig. 3).
	With regard to the limitation "transferring of the heat medium from the heat exchanger to the storage tank is performed in the heat exchanger with a lowest heat source temperature, and returning of the heat medium from the storage tank to the heat exchanger is performed in the heat exchanger with a highest heat source temperature", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 8, Komitsu discloses all the claim limitations as set forth above.  Komitsu further discloses the plurality of the heat exchangers, in a height direction, are placed at different positions in the heating flow path (37, 40 and 40b in Fig. 3).
	With regard to the limitation "transferring of the heat medium from the heat exchanger to the storage tank is performed in the heat exchanger with a lowest placing position, and returning of the heat medium from the storage tank to the heat exchanger is performed in the heat exchanger with a highest placing position", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 9, Komitsu discloses all the claim limitations as set forth above.  Komitsu further discloses the heat exchanger is placed in the heating flow path (37 and 40 in Fig. 3), and has a heat transfer pipe group (39a and 52 in Fig. 3), and the storage tank is placed in a gap section in the heat transfer pipe group (40 in relation to 39a and 52 in Fig. 3).
	With regard to the limitation "configured to heat the heat medium by a heat of a heat source flowing in the heating flow path", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 10, Komitsu discloses all the claim limitations as set forth above.  Komitsu further discloses the storage tank is placed at a position in the heating flow path (40 in Fig. 3).
	With regard to the limitation "where a heat source temperature is lower than in the heat exchanger", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 11, Komitsu discloses all the claim limitations as set forth above.  Komitsu further discloses a controller (61, ECU in Fig. 3).
	With regard to the limitation "configured to switch, based on a timer operation in a predetermined cycle, the transferring of the heat medium from the heat exchanger to the storage tank and the returning of the heat medium from the storage tank to the heat exchanger", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 12, Komitsu discloses all the claim limitations as set forth above.  Komitsu further discloses a controller (61, ECU in Fig. 3).
	With regard to the limitation "configured to switch the transferring of the heat medium from the heat exchanger to the storage tank and the returning of the heat medium from the storage tank to the heat exchanger, based on a heat medium temperature of the heat exchanger, among the plurality of the heat exchangers, where the heat medium tends to be most insufficient", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMIR AYAD/Primary Examiner, Art Unit 1726